12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 1 of 7




                            EXHIBIT A
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 2 of 7
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 3 of 7
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 4 of 7
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 5 of 7
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 6 of 7
12-13641-mew   Doc 68-1   Filed 02/18/21 Entered 02/18/21 13:52:31   Exhibit A
                                  Pg 7 of 7
